Citation Nr: 0708569	
Decision Date: 03/22/07    Archive Date: 04/09/07	

DOCKET NO.  06-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a skin disorder.   

2.  Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1943 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and January 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for a skin disorder and hearing loss.  The 
veteran's motion for an advance of his appeal upon the 
Board's docket was granted in March 2007.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained  

2.  The veteran was noted to have ringworm of the left ankle, 
an occupational dermatitis at the time he was enlisted for 
service in May 1943, there is no record that the veteran had 
any skin problem or treatment therefor at any time during 
service, his skin was noted to be entirely normal at service 
separation in May 1946, and the first record of chronic skin 
problems involving significant portions of the veteran's body 
commence in 1999, some 53 years after the veteran was 
separated from service, and there is a complete absence of 
any objective medical evidence or opinion which shows or 
suggests that the veteran's current skin problems originated 
during service or result from an aggravation during service 
of a preservice ringworm.  

3.  The veteran's hearing was considered normal at 
enlistment, there is no record of treatment or complaints of 
hearing loss at any time during service, the veteran's 
hearing was considered normal at service separation, and the 
first objective evidence of hearing loss for VA purposes is 
in January 2005 when the veteran was 81 years old, some 58 
years after service separation, and there is a complete 
absence of any objective evidence or opinion relating the 
veteran's current hearing loss to any incident, injury or 
disease of active military service decades earlier.  


CONCLUSION OF LAW

A skin disorder and hearing loss were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The record reveals that the veteran was provided formal VCAA 
notice with respect to his claimed skin disorder in 
March 2005, prior to the issuance of the adverse rating 
decision regarding his skin disorder in June 2005.  The 
veteran was subsequently provided formal VCAA notice with 
respect to hearing loss in October 2005, and again with 
respect to his skin in November 2005, prior to the issuance 
of the initial adverse rating decision regarding hearing loss 
in January 2006.  Each of these VCAA notices adequately and 
properly notified the veteran of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  

The service medical records and recent VA treatment records 
were collected for review.  Certain private treatment records 
for the veteran's skin from 1999 were collected.  Although 
the veteran was informed that he should submit any relevant 
treatment records regarding his current claims, the veteran 
failed to identify any objective evidence of chronicity of 
treatment for either hearing loss or skin disorder for many 
decades after service separation.  All known available 
evidence has been collected for review.  The Board finds VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered remanding this appeal for the veteran to 
be provided VA examinations with request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  However, in 
the complete absence of any evidence of hearing loss 
disability at any time previous to 2005, 58 years after the 
veteran was separated from service, there is no duty to refer 
the veteran for a VA audiometric examination.  Additionally, 
in the complete absence of any evidence demonstrating that 
the veteran had any skin disorder during service other than 
ringworm of the left ankle at enlistment, with normal skin at 
separation, and the first evidence of chronic skin disorder 
next shown 53 years after service in 1999, there is no duty 
to obtain an examination with respect to the veteran's skin.  

The veteran was provided with VCAA notice with respect to 
effective dates in March 2006.  To the extent this notice may 
not be considered as timely, any error must be harmless in 
light of the fact that no allowance may flow from this 
appeal.  

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which is shown to have 
become manifest to a degree of 10 percent or more within one 
year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability only 
when the auditory thresholds in any of the relevant 
frequencies for speech of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz (cycles per second) is 40 decibels or greater, or when 
the auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Analysis:  With respect to the veteran's claimed skin 
disorder, the physical examination for enlistment 
specifically noted that he had ringworm on the left ankle, 
which was apparently considered an "occupational 
dermatitis."  It is noteworthy, however, that there is 
simply no other recorded entry in any of the service medical 
records from after enlistment through separation which shows 
or suggests that the veteran sought or required any form of 
treatment for dermatis of the left ankle, or at any other 
location of his body, throughout his enlistment.  The 
physical examination for service separation three years later 
in May 1946 specifically noted that the skin was normal, and 
there was no documented complaint or finding with regard to 
dermatitis of any type.  

The veteran filed his initial claim for service connection 
with VA in February 2005, at age 81, 58 years after he was 
separated from service.  The first medical records 
demonstrating any form of dermatitis after service are 
private medical records from early 1999, which was 53 years 
after the veteran was separated from service.  These records 
show dermatitis on the arms, back and hands.  Subsequent VA 
treatment records from December 2004 note extensive psoriasis 
over the arms, hands and back.  A VA dermatological 
consultation from January 2005 included the veteran's report 
of having a rash "off and on for past forty years" (and 40 
years earlier than this entry was in 1965).  Subsequent VA 
treatment records note both tinea corporis and tinea unguis 
(corporis likely from scratching) and also onychomycosis 
affecting the fingernails.  

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for a skin 
disorder.  Ringworm of the left ankle was clearly identified 
at enlistment, so the presumption of sound condition does not 
apply.  In the absence of any evidence of treatment 
whatsoever for any form of a skin disorder or dermatitis at 
any time during service or for decades thereafter, there is 
certainly no evidence which in any way supports a finding 
that the veteran's preservice left ankle ringworm increased 
in severity or was aggravated during service.  It is 
noteworthy that in the veteran's notice of disagreement, he 
admitted to having ringworm at the time he joined the 
military, and he also wrote that it was "very minor" while he 
was aboard ship.

The veteran has written in both his notice of disagreement 
and substantive appeal that he believes his skin disorder 
started during service in the Pacific during World War II, 
but the service medical records in no way corroborate this 
statement.  Although the veteran has argued that he has had 
dermatitis on and off all of his life, he has failed to 
submit any objective medical evidence documenting a 
chronicity of symptoms during and for over 50 years 
subsequent to service.  

Instead, the Board has evidence that the veteran had ringworm 
on his left ankle when he enlisted from service, no evidence 
of any dermatitis of any type at any time during service and 
for well over 50 years after service, and then evidence of a 
psoriasis affecting many parts of the body in 1999.  There is 
a complete absence of any competent clinical evidence which 
in shows or suggests that the veteran's present day 
psoriasis, onychomycosis of the nails, tinea corporis or 
tinea unguis is in any way causally related to any incident 
or disease of active military service, including left ankle 
ringworm at enlistment.  In the absence of any objective 
evidence showing chronicity of symptomatology from service 
until present. and in the absence of any medical opinion 
relating any current skin disorder to any incident or disease 
of service, an award of service connection for the veteran's 
present skin problems is not warranted.  

With respect to the veteran's claim for service connection 
for hearing loss, the Board notes that the veteran's hearing 
was considered normal at enlistment and was normal by both 
coin click and whispered voice three years later at service 
separation.  While this form of testing is certainly not as 
scientific as modern audiometric testing, it was the only 
testing performed by the military at the time that the 
veteran served.  

The veteran first filed a claim for service connection for 
hearing loss disability in February 2005, at age 81, some 58 
years after he was separated from service.  The first 
competent clinical evidence showing that the veteran met the 
criteria for hearing loss disability for VA purposes is 
included in a VA audiological consultation in January 2005.  
However, again, there is a complete absence of any chronicity 
of hearing loss symptoms at any time during or for well over 
five decades after he was separated from service.  Although 
the veteran argues that his current hearing loss is directly 
attributable to acoustic trauma he experienced during 
service, he is not shown to have the requisite medical 
expertise necessary to provide any form of a competent 
clinical opinion about the origin of hearing loss first 
demonstrated for him in 2005, 58 years after he was separated 
from service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

For both of the veteran's claims with respect to his skin 
disorder and hearing loss, he is again referred to 38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify a disease entity and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic, and when chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  Neither a 
skin disorder or hearing loss are shown to have been chronic 
at any time during or for over 50 years after the veteran was 
separated from service.  In the absence of objective evidence 
demonstrating chronicity of these symptoms, the Board finds 
that a preponderance of the evidence of record is against a 
finding that the veteran's current skin disorders or hearing 
loss are causally related to incidents of his military 
service in the 1940's.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


